Citation Nr: 0213030	
Decision Date: 09/26/02    Archive Date: 10/03/02

DOCKET NO.  01-03 805	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Baltimore, Maryland


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Maryland Veterans Commission


ATTORNEY FOR THE BOARD

C. L. Wasser, Counsel


INTRODUCTION

The veteran served on active duty from January 1968 to August 
1969.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from a May 2000 decision by the RO in Baltimore, 
Maryland, which, in pertinent part, denied service connection 
for PTSD.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appeal has been obtained.

2.  The veteran does not have a current acceptable diagnosis 
of PTSD. 


CONCLUSION OF LAW

PTSD was not incurred in or aggravated by active service.  38 
U.S.C.A. § 1110 (West Supp. 2001); 38 C.F.R. §§ 3.303, 3.304 
(2001).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board notes that during the pendency of this appeal, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), was signed into law.  38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West Supp. 
2001).  This liberalizing law is applicable to this appeal.  
See Karnas v. Derwinski, 1 Vet. App. 308, 312-13 (1991).  To 
implement the provisions of the law, the VA promulgated 
regulations published at 66 Fed. Reg. 45,620 (Aug. 29, 2001) 
(to be codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a)).  The VCAA and implementing regulations essentially 
provide that VA will assist a claimant in obtaining evidence 
necessary to substantiate a claim but is not required to 
provide assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  It also includes new notification provisions.

The veteran has undergone a VA examination, and he has been 
notified of evidence required to substantiate the claim.  The 
veteran and his representative have submitted written 
arguments.  The statement and supplemental statements of the 
case provided notice to the veteran of what the evidence of 
record revealed.  Additionally, these documents provided 
notice why this evidence was insufficient to award the 
benefit sought.  Thus, the veteran has been provided notice 
of what VA was doing to develop the claim, notice of what he 
could do to help his claim, and notice of how his claim was 
still deficient.  Because no additional evidence has been 
identified by the veteran as being available but absent from 
the record, the Board finds that any failure on the part of 
VA to further notify the veteran what evidence would be 
secured by VA and what evidence would be secured by the 
veteran is harmless.  Cf. Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).   The Board concludes that the notice 
provisions of the VCAA and companion regulation have been 
satisfied in this case to the extent possible.  Id.  Based on 
the entire record, the Board finds that all relevant evidence 
has been developed to the extent possible, and the duty to 
assist provisions of the VCAA and implementing regulation 
have been satisfied.

Factual Background

The veteran's service personnel records show that he served 
on active duty from January 1968 to August 1969, including 
service in Vietnam from July 1968 to August 1969.  During his 
service in Vietnam, his primary military occupational 
specialty (MOS) was that of a light vehicle driver.  Records 
do not show that he received any combat citations.  Service 
medical records are negative for a psychiatric disorder.

VA medical records dated from 1996 to 1999 reflect treatment 
for a variety of conditions, including depression.  Records 
are negative for diagnosis or treatment of PTSD.  An April 
1996 treatment note shows that the veteran recently completed 
detoxification treatment for alcohol use.  A November 1998 
consultation request shows that the veteran reported that he 
was hearing voices and had flashbacks of the Vietnam War.  He 
also complained of depression.  He was referred for a 
psychiatric consultation.  The provisional diagnosis was 
depression and questionable PTSD.  A February 1999 
psychiatric outpatient note shows that the veteran reported 
difficulty with sleep and mood, and said he was not working 
due to a back disability.  It was noted that the veteran 
planned to obtain counseling at a Vet Center in Elkton, 
Maryland.  The psychiatrist noted that the veteran's 
"chronic condition" [unnamed] continued, and that he was 
taking medication for such.  An April 1999 physical medicine 
and rehabilitation consultation shows that the veteran 
complained of back pain.  He also reported depression and 
nightmares about Vietnam.  It was noted that he had a history 
of substance abuse and was depressed.  PTSD was not 
diagnosed.

In February 1999, the veteran submitted a claim for service 
connection for PTSD.  He said he had been treated for this 
condition from 1995 to the present at the Perry Point VA 
Medical Center (VAMC).  He complained of nightmares, loss of 
sleep, depression, and inability to work.  He said he was 
unemployed.

By a letter to the veteran dated in April 1999, the RO 
requested that he submit additional information regarding his 
claim for service connection for PTSD, including details of 
his claimed in-service stressful event, and identification of 
treatment providers who treated him for PTSD.

The veteran submitted a PTSD questionnaire in which he 
described a stressful event which he reportedly experienced 
in Vietnam.  He said that on July 23, 1968, he saw a U.S. 
helicopter crash and break in half.  He stated that it 
exploded and he saw and heard men burning to death.  He said 
that he was unable to help as a fence was blocking his path 
to the accident site.  He reported treatment at the Perry 
Point VAMC and at the Vet Center in Elkton, Maryland.  He 
reported symptoms of PTSD including nightmares and loss of 
sleep.  He said he had been taking antidepressant medication 
for six years.  He said he engaged in drug use from 1969 to 
1994 to erase the memory of Vietnam.  He said he was 
currently receiving rehabilitation treatment.  He said he had 
been arrested for fighting and arguments.  He said he had 
lost weight and was unable to eat.  He said his nightmares 
related to the helicopter incident, the first night he was in 
Vietnam, and being attacked.  He said that he wanted to hide 
every time he heard a helicopter, and that he had panic 
attacks after hearing loud noises.

A March 2000 computer printout from a VAMC shows that the 
veteran failed to report for a scheduled VA psychiatric 
examination.

By a statement dated in October 2000, the veteran stated that 
he was being treated for PTSD at the Perry Point VAMC.

VA progress notes dated in 2000 reflect treatment for a 
variety of conditions, and show that the veteran was treated 
at the mental health clinic.  Records are negative for a 
diagnosis of PTSD.  A September 2000 gastrointestinal 
consultation shows that the examiner noted that the 
computerized medical record showed that the veteran had a 
history of depression and PTSD.  An October 2000 treatment 
note from the mental health clinic shows that the veteran was 
receiving treatment for chronic depression.

After the veteran indicated in March 2001 that he did not 
receive notice of the prior scheduled VA psychiatric 
examination, another examination was scheduled and conducted.  
At a May 2001 VA psychiatric examination, the examiner noted 
that the claims file had been reviewed.  The doctor noted 
that VA medical records from Perry Point VAMC showed that the 
veteran was being treated for chronic depression, not PTSD.  
The doctor also noted that the veteran presented a progress 
note from a VA doctor at the Perry Point VAMC which was dated 
in January 2001 and not signed until later.  This note 
reflects that psychological testing at the time of the 
veteran's intake into that clinic suggested a diagnosis of 
PTSD.  The examiner indicated that the veteran was being 
discharged from the clinic.

At the current examination, the veteran complained of several 
PTSD symptoms.  He reported nightmares, sleep difficulty, 
night sweats, difficulty being around people, and problems 
controlling his temper.  He reported that during service, he 
witnessed the explosion of a helicopter and seeing U.S. 
soldiers burn.  The examiner noted that this reported 
stressor was consistent with the veteran's previous reports.  
The examiner opined that the veteran did not meet the 
criteria for a diagnosis of PTSD under the Diagnostic and 
Statistical Manual of Mental Disorders, Fourth Edition (DSM-
IV).  It was noted that the veteran did not show avoidance 
and numbing symptoms, and that he had a history of 
maintaining longstanding relationships.  The veteran said his 
current 7-year relationship was great.  Although the veteran 
reported that his concentration was impaired, he had no 
difficulty completing serial sevens.  The doctor noted that 
the veteran was currently unable to work due to back 
problems.  The examiner noted that the veteran appeared to 
over-report symptomatology to a significant degree, and noted 
that the medical records did not show that he had been 
diagnosed with PTSD.  The Axis I diagnosis was alcohol 
dependence, rule out alcohol-induced mood.  PTSD was not 
diagnosed.

Analysis

The veteran claims service connection for PTSD which he 
asserts was incurred during military service. 

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110 (West Supp. 2001); 38 C.F.R. § 3.303 
(2001). 

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a) [i.e., under the criteria of DSM-IV]; a link, 
established by medical evidence, between current symptoms and 
an in-service stressor; and credible supporting evidence that 
the claimed in-service stressor occurred.  If the evidence 
establishes that the veteran engaged in combat with the enemy 
and the claimed stressor is related to that combat, in the 
absence of clear and convincing evidence to the contrary, and 
provided that the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the veteran's 
service, the veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.  38 C.F.R. § 
3.304(f) (2001). 

The veteran does not assert and the service records do not 
show that he engaged in combat.  Thus, his assertions of 
service stressors are not sufficient to establish the 
occurrence of such events.  Rather, his alleged service 
stressors must be established by official service records or 
other credible supporting evidence.  38 C.F.R. § 3.304(f) 
(2001); Fossie v. West, 12 Vet. App. 1 (1998); Cohen v. 
Brown, 10 Vet. App. 128 (1997); Doran v. Brown, 6 Vet. App. 
283 (1994).

The medical evidence on file is devoid of a diagnosis of 
current PTSD.  One record reflects a provisional diagnosis of 
questionable PTSD, and another record shows that the veteran 
had a history of PTSD, but there is no acceptable diagnosis 
of PTSD.

The veteran was afforded a VA PTSD examination in May 2001.  
The examiner reviewed the veteran's claims file and medical 
records, performed a mental status examination, and 
determined that the current evaluation did not support a 
diagnosis of PTSD.  It was noted that although some 
psychological testing suggested the presence of PTSD, VA 
medical records did not reflect treatment for PTSD, but 
rather treatment for depression, and that the veteran did not 
currently meet the criteria for a diagnosis of PTSD.

The Board accepts the May 2001 VA examination as being the 
most probative medical evidence on the subject, as it was 
based on a review of all historical records and a thorough 
examination, and it contains detailed rationale for the 
medical conclusion.  See Boggs v. West, 11 Vet. App. 334 
(1998).  The Board finds that the veteran does not have an 
acceptable medical diagnosis of PTSD, and thus service 
connection is precluded.

The veteran has asserted that he incurred PTSD during his 
period of active service.  As a layman, he is not competent 
to render an opinion regarding diagnosis or etiology.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992). 

The preponderance of the evidence is against the veteran's 
claim for service connection for PTSD.  Consequently, the 
benefit-of-the-doubt rule does not apply, and the claim must 
be denied.  38 U.S.C.A. § 5107(b) (West Supp. 2001); Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990).  

ORDER

Service connection for PTSD is denied.



		
	N. R. ROBIN
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

